DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites “the ends” in line 5 twice.  There is insufficient antecedent basis for these limitations in the claims. It appears this language refers to “the opposing ends” and will be interpreted as such.  
Re claim 6, claim 6 recites “”the first end configuration is mateable with the first end configuration” and “the second end configuration is mateable with the second end 
Re claim 13, claim 13 recites “according to any of claims 1 to 41.”  Although this appears to be a proper multiple dependent claim, claim 13 cannot depend on itself, nor can it depend from claims that do not exist (claims 21-41).  Thus, it is unclear as to which claim this claim is intended to depend from.  It appears this language refers to “according to claim 1” and will be interpreted as such.  
Re claims 19-20, claims 19-20 recite “the ends” twice.  There is insufficient antecedent basis for these limitations in the claims. It appears this language refers to “the opposing ends” and will be interpreted as such.  
Claims 2-5, 7-12, 14-18 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-3, 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccobene (US 2011/0293873) in view of Dickey et al (“Dickey”) (US 2015/0233122).
Re claim 1, Riccobene discloses a surface panel system (Fig. 1) comprising: 
a set of panels (20, 40, 60) configured for attachment to a support structure 20, 40 and 60 are capable of attachment to a support structure), each of the panels (20, 40, 50) including an upper side (upper side of 20, 40 and 60), a lower side (lower side of 20, 40 and 60), opposing ends (end of 20, 40 and 60), and a panel body (body of 20, 40 and 60) having a front face (exposed in Fig. 1) including a decorative design (Abstract), 
wherein the ends (ends of 20, 40 and 60) of each panel (20, 40 and 60) are configured to mate with (Fig. 1) the ends (ends of 20, 40 and 60) of other panels (20, 40 and 60) in the set of panels (20, 40 and 60) to form a linear row (see examiner comments) of panels (20, 40 and 60) that includes a continuous decorative surface (Abstract)  formed by the front faces (exposed in Fig. 1) of the panel bodies (body of 20, 40 and 60) in the linear row (see examiner comments), 
wherein each end (ends of 20, 40 and 60) includes one of a group of end configurations (Fig. 1), the group of end configurations (Fig. 1) including: 
a first end configuration (see examiner comments, the right end of 20 at the circle in the examiner comments) that is mateable with a first portion (see examiner comments, the left end of 60) of the group of end configurations (see examiner comments) and that is unmateable with (Fig. 1) a second portion (see examiner comments, right end of 40) of the group of end configurations, and 

wherein the set of panels (20, 40 and 60) comprises at least three panel types (20, 40 and 60) including: 
a first panel type (20) that includes the first end configuration (right end of 20 at the circle in the examiner comments) with the second end configuration (left end of 20 at the circle in the examiner comments), 
a second panel type (60) that includes the first end configuration (right end of 20, at the circle in the examiner comments) without the second end configuration (left end of 20, at the circle in the examiner comments), and 
a third panel type (40) that includes the second end configuration (left end of 20, at the circle in the examiner comments) without the first end configuration (right end of 20, at the circle in the examiner comments),
	but fails to disclose a kit.  
	However, Dickey discloses a kit (Abstract).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel system of Riccobene to be a kit as disclosed by Dickey in order to expedite construction of the system, reduce costs and produce high quality walls and structures ([0002]).
The phrase “configured for attachment to a support structure” is a statement of intended use of the claimed invention and must result in a structural difference between 
Re claim 2, Riccobene as modified discloses the surface panel kit according to claim 1, wherein each end configuration (see examiner comments) is either a left-side configuration that is mateable with a matching right-side configuration (Fig. 1) or a right-side configuration that is mateable with a matching left side configuration (Fig. 1, as each panel is mated to an adjacent panel on its left and right sides).
Re claim 3, Riccobene as modified discloses the surface panel kit according to claim 2, wherein the first end configuration (see examiner comments) is a first left side configuration (as it’s on the left side of 60) and the second end configuration (see examiner comments) is a first right-side configuration (as it’s on the right side of 40), and wherein the group of end configurations (Fig. 1) further comprises a second left side configuration (see examiner comments) and a second right side configuration (see examiner comments).
Re claim 6 in view of the rejection under 35 USC 112 above, 
Re claim 10, Riccobene as modified discloses the surface panel kit according to claim 1, wherein the panel body (body of 20, 40 and 60) of each panel (20, 40 and 60) includes an upper edge (upper edge of 20, 40 and 60) having a first contoured shape (Fig. 1) and a lower edge (lower edge of 20, 40 and 60) having a second contoured shape (Fig. 1), and wherein the first contoured shape (Fig. 1) is mateable with the second contoured shape (Fig. 1).
Re claim 11, Riccobene as modified discloses the surface panel kit according to claim 1, wherein the decorative design (Abstract) of each panel (20, 40 and 60) is a non-repetitive design (Abstract).
Re claim 12, Riccobene as modified discloses the surface panel kit according to claim 1, wherein the front face (exposed face of 20, 40 and 60) of each panel body (body of 20, 40 and 60) includes a surface texture (Abstract disclosing minor surface and edge variations).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccobene (US 2011/0293873) in view of Dickey et al (“Dickey”) (US 2015/0233122) and Ciccarello (US 8,002,494).
Re claim 5, Riccobene as modified discloses the surface panel kit according to claim 1, but fails to disclose wherein the first end configuration and the second end configuration are rotationally symmetrical about an axis that is perpendicular to the front face.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel kit of Riccobene wherein the first end configuration and the second end configuration are rotationally symmetrical about an axis that is perpendicular to the front face as disclosed by Dickey in order to simplify installation by making the end configurations match.

Claim(s) 7-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccobene (US 2011/0293873) in view of Dickey et al (“Dickey”) (US 2015/0233122) and Nasvik (US 2010/0088989).
Re claim 7, Riccobene as modified discloses the surface panel kit according to claim 1, but fails to disclose wherein two panels of the first panel type are mateable with one another when rotated 180 degrees with respect to one another.
However, Nasvik discloses wherein two panels (100) of the first panel type (100) are mateable with one another (Fig. 4 A, Fig. 16) when rotated 180 degrees with respect to one another ([0038], [0042]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel kit of Riccobene wherein two panels of the first panel type are mateable with one another when rotated 180 degrees with respect to one another as disclosed by Nasvik in order to simplify 
Re claim 8, Riccobene as modified discloses the surface panel kit according to claim 1, but fails to disclose wherein each of the panels includes a first fastening strip disposed along the upper side thereof, the fastening strip being configured to secure the panel to the support structure.
However, Nasvik discloses wherein each of the panels (1000, Fig. 10) includes a first fastening strip (1010) disposed along the upper side thereof (Fig. 10), the fastening strip (1010) being configured to secure the panel to the support structure (1010 is capable of securing to a support structure).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel kit of Riccobene wherein each of the panels includes a first fastening strip disposed along the upper side thereof, the fastening strip being configured to secure the panel to the support structure as disclosed by Nasvik in order to provide a location to secure the panel system, providing a more secure and rigid attachment  
Re claim 13, Riccobene as modified discloses a surface panel system (Fig. 1) comprising: an array of panels (20, 40 and 60) of the surface panel kit (see above) according to any of claims 1 to 41 (see above), wherein the array of panels (20, 40 and 60) is arranged in rows (Fig. 1) with mateable end configurations (Fig. 1) coupled to one another (Fig. 1),
but fails to disclose a support structure, the array of panels attached to the support structure, and the rows as linear.  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel system of Riccobene with a support structure, the array of panels attached to the support structure as disclosed by Nasvik in order to allow for installation of the panels on a wall, utilizing the aesthetic appearance of Riccobene.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel system of Riccobene with the rows as linear as disclosed by Nasvik in order to provide a desired aesthetic, as linear instead of arbitrary.  
Re claim 14, Riccobene as modified discloses the surface panel system according to claim 13, wherein the array of panels (20, 40 and 60) includes a first panel (20) of the first panel type (20) coupled to a second panel first panel type (60), but fails to disclose wherein the second panel is rotated 180 degrees with respect to the first panel.
However, Nasvik discloses the second panel (100) is rotated 180 degrees with respect to the first panel (100, [0038], [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel system of Riccobene wherein the second panel is rotated 180 degrees with respect to the first panel as disclosed by Nasvik in order to simplify installation by allowing installation of panels in one position, or another rotated 180 degrees.  
Re claim 15, Riccobene as modified discloses the surface panel system according to claim 13, Nasvik discloses wherein each of the panels (100) is attached to the support structure ([0076]) using a mechanical fastener (900).
Re claim 16, Riccobene as modified discloses the surface panel system according to claim 13, Nasvik discloses wherein boundaries (Fig. 12) between the linear rows (Fig. 12) are straight (Fig. 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel system of Riccobene with the rows boundaries as straight as disclosed by Nasvik in order to provide a desired aesthetic, as linear instead of arbitrary.  
Re claim 17, Riccobene as modified discloses the surface panel system according to claim 13, Nasvik discloses wherein the surface panel system (Fig. 12) forms a wall surface ([0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel system of Riccobene with forming a wall structure as disclosed by Nasvik in order to allow for installation of the panels on a wall, utilizing the aesthetic appearance of Riccobene.  
Re claim 18, Riccobene as modified discloses the surface panel system according to claim 13, wherein the surface panel system (Fig. 1) forms a floor surface (Fig. 1) or a ceiling surface.
Re claim 19, Riccobene as modified discloses the surface panel system according to claim 13, wherein the array of panels (20, 40 and 60) is arranged in columns (Fig. 1), with the ends (ends of 20, 40 and 60) of each panel (20, 40 and 60) 
Re claim 20, Riccobene as modified discloses the surface panel system according to claim 13, wherein the linear rows of panels (20, 40 and 60) are offset from (Fig. 1, as one row as shown in the examiner comments is offset from all other rows) neighboring rows such that the ends of each panel (20, 40 and 60) are staggered with the ends of adjacent panels (20, 40 and 60) in a neighboring row (when viewing the row shown in the examiner comments, for example, the row directly above is staggered to the size with respect to the identified row).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccobene (US 2011/0293873) in view of Dickey et al (“Dickey”) (US 2015/0233122) and Lincoln et al (“Lincoln”) (US 2007/0137127).
Re claim 9, Riccobene as modified discloses the surface panel kit according to claim 1, but fails to disclose wherein each first end configuration includes a connector comprising at least one fastener configured to attach to a matching fastener of another connector on another panel.
However, Lincoln discloses wherein each first end configuration (Fig. 8 at 806) includes a connector (105, 106 and 107) comprising at least one fastener ([0064]) configured to attach to a matching fastener ([0064]) of another connector on another panel (1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface panel kit of Riccobene .  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner Comments

    PNG
    media_image1.png
    678
    711
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    890
    849
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635